       Case 1:21-cv-01169-TCB Document 40 Filed 05/06/21 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION


L. LIN WOOD, JR.,

      Plaintiff,
                                         CIVIL ACTION FILE
v.
                                         NO. 1:21-cv-1169-TCB
PAULA J. FREDERICK, et al.,

      Defendants.


                                ORDER

     Plaintiff Lin Wood has filed a motion [39] for reconsideration on

the expedited briefing and hearing schedule. The purpose of the

expedited schedule is to accommodate Wood’s desire to move the case

expeditiously and try to issue a ruling before May 14, as he indicated

that that date was important. See [33] at 3 (referring to a letter

indicating that Wood’s situation would be discussed at the State Bar of

Georgia’s May 14 meeting and stating that “time is of the essence for

Plaintiff L. Lin Wood, Jr., or he will be severely prejudiced in his ability
       Case 1:21-cv-01169-TCB Document 40 Filed 05/06/21 Page 2 of 2




to set a hearing on his motion for preliminary injunction prior to the

threatened further action by the State Disciplinary Board”).

     And the Court has the authority and discretion to expedite

deadlines for briefing when necessary, as is the case here. Wood’s

motion for reconsideration is therefore denied.

     IT IS SO ORDERED this 6th day of May, 2021.



                                  ____________________________________
                                  Timothy C. Batten, Sr.
                                  United States District Judge




                                    2
